DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention II in the reply filed on 7/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Newly added claims 5-20 are not all drawn to the elected invention. Elected Invention II is drawn to a plurality of laser gain cavities sharing a single, resonant mirror assembly. Newly added independent claims 12 and 18 (and their dependents) differ from the elected invention. The single resonant mirror assembly for multiple gain cavities appears to be the crux of the invention, and this limitation does not appear in the newly added claims.
Independent claim 12 has first and second gain cavities sharing a resonant mirror assembly, but does not fall under elected Invention II because the gain cavities in the invention of claim 12 are not limited to a single, resonant mirror assembly, as elected. In the embodiment of claim 3, all of the laser gain cavities of the plurality of claimed laser gain cavities share a single resonant mirror assembly. In the embodiment of claim 12 only the first gain cavity and second gain cavity must share the resonant mirror assembly. The other gain cavities of the claimed multiple-gain parallel gain structure can have a separate reflector or resonant mirror assembly. Therefore, claims 12-17 are withdrawn from consideration as being drawn to a non-elected invention.
Similarly, independent claim 18 claims a resonant mirror assembly, but does not fall under elected Invention II because the optical-gain elements are not limited to a single, resonant mirror assembly, as elected. They may share multiple resonant mirror assemblies. Furthermore, claim 18 does 
Claims 1, 2, 4, and 12-20 are currently withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,373,936 B1 Kanskar et al. (herein “Kanskar”).
Regarding claim 3, Kanskar discloses in Fig. 6, a laser structure characterized by a plurality of laser gain cavities (602) sharing a single, resonant mirror assembly (604).

Claim(s) 3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2010/0196014 A1 Bolla et al. (herein “Bolla”).
Regarding claim 3, Bolla discloses in Fig. 2, a laser structure characterized by a plurality of laser gain cavities (252, 254) sharing a single, resonant mirror assembly (250).
Regarding claim 5, Bolla discloses in Fig. 2, the resonant mirror assembly is characterized by a free-spectral range, and wherein the resonant mirror assembly is tunable over any wavelength within the free-spectral range (paras [0050, 0052]).
Regarding claim 6, Bolla discloses a first phase shifter located within a first gain cavity of the plurality thereof (paras [0044, 0048]).

Regarding claim 8, Bolla discloses in Fig. 2, a tunable coupler that is optically coupled between a first gain cavity of the plurality thereof and the resonant mirror assembly (para [0052]).
Regarding claim 9, Bolla discloses a plurality of optical-gain elements; and a plurality of waveguides (230), each waveguide being an integrated-optics-based waveguide, wherein each waveguide of the plurality thereof is optically coupled between a different optical-gain element and the resonant mirror assembly (paras [0045, 0046]).
Regarding claim 10, Bolla discloses a first tunable coupler that is optically coupled between a first gain cavity of the plurality thereof and the resonant mirror assembly (para [0052]); and a second tunable coupler that is optically coupled between the first tunable coupler and an output port at which the laser structure provides laser light (para [0052]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0196014 A1 Bolla et al. (herein “Bolla”).
Regarding claim 11, Bolla discloses at least one waveguide of the plurality thereof includes silicon (para [0055]), but is silent as to specifically silicon nitride. Silicon nitride is well known and readily available in the art, and has known and advantageous properties such as a high damage threshold and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        

/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883